DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 3/15/2021 has been considered by the Examiner and made of record in the application file.	
Allowable Subject Matter
Claims 1-30 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claim 1, the best prior art found during the prosecution of the present application, Phuyal et al. (U.S. Patent Application Publication No. 2018/0324869 A1) (hereinafter Phuyal), Johansson et al. (U.S. Patent Application Publication No. 2019/0104553 A1) (hereinafter Johansson), Sirotkin et al. (U.S. Patent Application Publication No. 2019/0342800 A1) (hereinafter Sirotkin), Fujishiro et al. (U.S. Patent Application Publication No. 2021/0022185 A1) (hereinafter Fujishiro), Lee et al. (U.S. Patent Application Publication No. 2021/0298085 A1) (hereinafter Lee), and Qualcomm Incorporated, "Discussion on Mobile Terminated Early Data Transfer", 3GPP TSC CT WG1 Meeting #119, C1-194158, Wroclaw (Poland); August 26-30, 2019 (cited by Applicant on the IDS, hereinafter Qualcomm), fails to disclose, teach, or suggest the limitations of transmitting, by the UE to the network, a data request in response to the paging; and receiving, by the UE from the network in response to the data request, a message including: a global unique temporary identifier (GUTI) in combination 
Considering claim 8, the best prior art found during the prosecution of the present application, Phuyal, Johansson, Sirotkin, Fujishiro, Lee, and Qualcomm, fails to disclose, teach, or suggest the limitations of receiving, by the core network entity from the BS, a request associated with at least one of a service or a context resumption of the paged UE; and transmitting, by the core network entity to the BS in response to the request, a message including: a second GUTI for the paged UE in combination with and in the context of all of the other limitations in claim 8.
Considering claim 16, the best prior art found during the prosecution of the present application, Phuyal, Johansson, Sirotkin, Fujishiro, Lee, and Qualcomm, fails to disclose, teach, or suggest the limitations of transmitting, by the BS to the UE, a connection release message including the GUTI in combination with and in the context of all of the other limitations in claim 16.
Considering claim 23, the best prior art found during the prosecution of the present application, Phuyal, Johansson, Sirotkin, Fujishiro, Lee, and Qualcomm, fails to disclose, teach, or suggest the limitations of transmit a data request in response to the paging; and receive, from the network in response to the data request, a message including: a global unique temporary identifier (GUTI) in combination with and in the context of all of the other limitations in claim 23.
Claims 2-7, 9-15, 17-22, and 24-30 are also allowed by virtue of their dependency on claims 1, 8, 16, and 23.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642